        Case MDL No. 2885 Document 372 Filed 04/15/19 Page 2 of 6




IN RE: 3M COMBAT ARMS EARPLUG
PRODUCTS LIABILITY LITIGATION                                              MDL No. 2885



                   SCHEDULE CTOí1 í TAGíALONG ACTIONS



 DIST       DIV.     C.A.NO.      CASE CAPTION


ALABAMA NORTHERN

  ALN        6       19í00289     Limberakis v. 3M Company

ARKANSAS EASTERN

  ARE        4       19í00186     Gladden v. 3M Company

CALIFORNIA CENTRAL

  CAC        2       19í01624     Benjy Lee Partin v. 3M Company
  CAC        2       19í02274     Brian Bruce v. 3M Company et al
  CAC        5       19í00353     James Hobbs v. 3M Company et al
  CAC        8       19í00267     Christian Werthmuller v. 3M Company et al
  CAC        8       19í00271     Timothy Odom v. 3M Company et al
  CAC        8       19í00272     Kenny Phan v. 3M Company et al
  CAC        8       19í00275     Carmen Jarediaz Odom v. 3M Company et al
  CAC        8       19í00278     Phet Chanthavy v. 3M Company et al
  CAC        8       19í00279     Jay Pasion v. 3M Company et al
  CAC        8       19í00280     Harry Martinez v. 3M Company et al
  CAC        8       19í00281     Anthony Alvarado v. 3M Company et al
  CAC        8       19í00282     Francisco Cortesflores v. 3M Company et al
  CAC        8       19í00283     Robert Meza v. 3M Company et al
  CAC        8       19í00284     Nick Saifan v. 3M Company et al
  CAC        8       19í00425     Anthony Gonzalez v. 3M Company et al
  CAC        8       19í00510     Christopher Hammond et al v. 3M Company et al

CALIFORNIA SOUTHERN

  CAS        3       19í00206     Ivanisin et al v. 3M Company
  CAS        3       19í00207     Biggers et al v. 3M Company
  CAS        3       19í00208     Maxwell et al v. 3M Company
  CAS        3       19í00210     Johnson et al v. 3M Company
  CAS        3       19í00228     Andujo v. Aearo Technologies LLC et al
  CAS        3       19í00231     Melix v. 3M Company
        Case MDL No. 2885 Document 372 Filed 04/15/19 Page 3 of 6

  CAS        3       19í00232     Davis v. 3M Company
  CAS        3       19í00233     Avila v. 3M Company
  CAS        3       19í00260     Hernandez et al v. 3M Company
  CAS        3       19í00266     Berry v. 3M Company
  CAS        3       19í00324     Morgan et al v. 3M Company
  CAS        3       19í00325     Milstead v. 3M Company
  CAS        3       19í00326     Doyle et al v. 3M Company
  CAS        3       19í00559     Alicie v. 3M Company

CONNECTICUT

  CT         3       19í00415     Frew v. 3M Company et al

DELAWARE

  DE         1       19í00590     Bennett et al v. 3M Company et al

DISTRICT OF COLUMBIA

  DC         1       19í00273     LYNCH v. 3M COMPANY

FLORIDA SOUTHERN

  FLS        0       19í60739     DufresneíYidi v. 3M Company
  FLS        1       19í20561     SARDUY v. 3M Company
  FLS        1       19í21001     Torres v. 3M Company
  FLS        1       19í21005     Garcia v. 3M Company
  FLS        2       19í14098     Stokes v. 3M Company
  FLS        9       19í80253     McDonagh v. 3M Company

GEORGIA MIDDLE

 GAM         4       19í00016     SPORTS v. 3M COMPANY
 GAM         4       19í00017     JOHN v. 3M COMPANY
 GAM         4       19í00022     BULEY v. 3M COMPANY
 GAM         4       19í00023     USSERY v. 3M COMPANY
 GAM         4       19í00024     STRINGFELLOW v. 3M COMPANY
 GAM         4       19í00036     SPEAR v. 3M COMPANY
 GAM         4       19í00037     RIMEL v. 3M COMPANY
 GAM         4       19í00047     EASTON v. 3M COMPANY

GEORGIA SOUTHERN

  GAS        4       19í00036     Wilcox v. 3M Company
  GAS        4       19í00041     Greenfield v. 3M Company
  GAS        4       19í00042     Foster v. 3M Company
  GAS        4       19í00043     Diaz v. 3M Company
  GAS        4       19í00044     English v. 3M Company
  GAS        4       19í00046     Dice v. 3M Company

HAWAII
        Case MDL No. 2885 Document 372 Filed 04/15/19 Page 4 of 6


   HI        1       19í00097     Coyaso v. 3M Company et al

ILLINOIS NORTHERN

  ILN        1       19í00870     Taveras v. 3M Company
  ILN        1       19í01507     Medici v. 3M Company

KENTUCKY WESTERN

 KYW         3       19í00122     Davis v. 3M Company

LOUISIANA EASTERN

  LAE        2       19í00678     Accardo v. 3M Company et al
  LAE        2       19í00679     Licciardi v. Aearo Technologies, LLC et al
  LAE        2       19í00680     Guan v. 3M Company et al
  LAE        2       19í00761     Johnson v. 3M Company
  LAE        2       19í00850     Hays v. 3M Company
  LAE        2       19í01426     Pierce v. 3M Company et al
  LAE        2       19í01430     Wombacher v. 3M Company et al
  LAE        2       19í01637     Chandler v. 3M Company
  LAE        2       19í01731     Fraser v. 3M Company
  LAE        2       19í01894     Gere v. 3M Company et al
  LAE        2       19í01895     Irvin v. 3M Company et al
  LAE        2       19í01984     Simon v. 3M Company, et al
  LAE        2       19í01985     Edison v. 3M Company, et al

LOUISIANA WESTERN

 LAW         6       19í00273     Blackman v. 3 M Co et al

MARYLAND

  MD         1       19í00452     Keiner v. 3M Company

MISSISSIPPI SOUTHERN

  MSS        1       19í00126     Baker v. 3M Company

NEW JERSEY

   NJ        3       19í08928     COLEMAN v. 3M COMPANY

NEW YORK EASTERN

  NYE        1       19í01035     Nicholson v. 3M Company

NORTH CAROLINA EASTERN

  NCE        5       19í00044     Tate v. 3M Company
  NCE        5       19í00047     Wager v. 3M Company
        Case MDL No. 2885 Document 372 Filed 04/15/19 Page 5 of 6

  NCE        5       19í00051     Finnell v. 3M Company
  NCE        5       19í00053     Orlandi v. 3M Company
  NCE        5       19í00056     Conaway v. 3M Company
  NCE        5       19í00059     Strand v. 3M Company
  NCE        5       19í00063     Kabia v. 3M Company
  NCE        5       19í00064     Garbus v. 3M Company
  NCE        5       19í00092     Clark v. 3M Company
  NCE        5       19í00096     Jackson Wyatt v. 3M Company
  NCE        5       19í00099     McCann v. 3M Company
  NCE        5       19í00100     Kammerer v. 3M Company
  NCE        5       19í00107     Hollifield v. 3M Company
  NCE        5       19í00110     Ocasio v. 3M Company
  NCE        5       19í00112     Leta v. 3M Company
  NCE        5       19í00113     Hutchison v. 3M Company
  NCE        5       19í00116     Bolton v. 3M Company
  NCE        7       19í00045     Wilkinson v. 3M Company
  NCE        7       19í00050     Taunton v. 3M Company
  NCE        7       19í00058     Norcross v. 3M Company
  NCE        7       19í00062     Rogers v. 3M Company

OHIO SOUTHERN

  OHS        2       19í00564     Lehman v. 3M Company

OKLAHOMA WESTERN

 OKW         5       19í00081     Crosby v. 3M Company
 OKW         5       19í00082     Cox v. 3M Company
 OKW         5       19í00083     Cinco v. 3M Company
 OKW         5       19í00101     DeGaine v. 3M Company
 OKW         5       19í00102     Cote v. 3M Company
 OKW         5       19í00220     Schatz v. 3M Company

PENNSYLVANIA EASTERN

  PAE        2       19í00590     MORRISON et al v. 3M COMPANY
  PAE        2       19í00660     DAL PORTO v. 3M COMPANY et al
  PAE        2       19í00661     DORNER v. 3M COMPANY et al
  PAE        2       19í00662     RICHARDSON v. 3M COMPANY et al
  PAE        2       19í00663     STASIO v. 3M COMPANY et al
  PAE        2       19í00768     JUNK v. 3M COMPANY
  PAE        2       19í00769     CORDREY et al v. 3M COMPANY
  PAE        2       19í00770     FARREN v. 3M COMPANY
  PAE        2       19í00771     BACA et al v. 3M COMPANY
  PAE        2       19í00772     ANDEREGG et al v. 3M COMPANY
  PAE        2       19í00773     HENDERSON et al v. 3M COMPANY
  PAE        2       19í00999     EDINGER v. 3M COMPANY et al

SOUTH CAROLINA
        Case MDL No. 2885 Document 372 Filed 04/15/19 Page 6 of 6

  SC         3       19í00461     Menendez v. 3M COMPANY
  SC         3       19í00465     Govan v. 3M COMPANY
  SC         3       19í00699     Jordan v. 3M Company

TENNESSEE MIDDLE

 TNM         3       19í00192     Heath v. 3M Company and Aearo Technologies, LLC
 TNM         3       19í00211     Phillips et al v. 3M Company et al
 TNM         3       19í00237     Dooley v. 3M Company et al
 TNM         3       19í00254     Bragg v. 3M Company et al

TEXAS NORTHERN

  TXN        3       19í00365     Walker v. 3M Company et al

UTAH

  UT         1       19í00011     Fortie v. 3M Company et al

WEST VIRGINIA NORTHERN

 WVN         2       19í00013     Blake v. 3M Company
 WVN         2       19í00014     Goddard v. 3M Company
